DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/13/2022.  These drawings are accepted.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1, 3, 5 and 6-15 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1, 3, 5 and 6-15 filed on 01/13/2021 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of circuitry configured to generate an interrupt signal based on the pulse width control signals signal and the counter electromotive voltage, the interrupt signal indicating timing at which the counter electromotive voltage intersects with a midpoint potential of the multiphase sensorless motor; wherein the timing extraction circuit includes a logic circuit configured to exclude a period, in which the pulse width control signals have the same potential, from the timing of detecting the counter electromotive voltage. 
The closet references to the present invention are believed to be as follows: Hofer et al. (US 20130234634 A1). Hofer discloses a processor controls speed of the motor in three different modes to provide different control that is appropriate for different situations. Control-input indications are received by a processor indicating that a stepping mode is selected. In stepping mode, a sequence of commutation states are chosen in succession at a given stepping frequency for a given control selection. In an active-holding mode, the same phase in the commutation sequence is pulsed at low power to hold a motor location. In a closed-loop motor-control mode, the commutation state is sensed and state transition time is controlled relative to neutral timing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846